DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-12 and 16-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Von Herzen et al (US Pub. 2016/0266086 A1)(hereinafter Von Herzen).
Regarding claim 1, Von Herzen discloses a system for subsurface monitoring, (Von Herzen,  Figs. 1-3 and Abstract; The invention encompasses systems and methods for monitoring the integrity and/or condition of cement, structures incorporating cement including, for example, wellbores)
the system comprising: a downhole, the downhole comprising: a casting (Von Herzen,  Figs. 1-2 and 0108; expandable casing is placed downhole)
comprising a lumen;( Von Herzen, ¶0108; a mandrel may be run through the casing to expand the casing diametrically; ¶0131; In one )
 a wireless power transmitter, configured to be deployed within the casting; (Von Herzen,  ¶0130; Hubs can pulse in at least three modes. The transponder mode is an interrogation mode, sending a short wake-up pulse to which the remote sensor responds with a chirp; ¶0132; Hubs can be deployed inside and outside the casing; ¶0133; the sensors comprise passive (remain unpowered when not being interrogated) sensors energized by energy radiated from a data interrogation tool. The data interrogation tool may comprise an energy transceiver sending energy (e.g., radio waves) to and receiving signals from the sensors and a processor processing the received signals.)
 a micro-sensor cement mixture comprising a plurality of micro-sensors mixed with a cement; (Von Herzen,  Figs. 1-2 and ¶0087; the NEMS or MEMS sensors are contained within a cement, and can be provided, along with a wellbore composition that when placed downhole under suitable conditions)
a relay system comprising a plurality of relays, each of the plurality of relays comprising a charging component; (Von Herzen, Figs. 1-2 and ¶¶0098-0099; one or )
 and a surface receiver, (Von Herzen,  Fig. 3 and ¶0077; the hubs in turn also communicating with a back-end data processing system at the surface of a wellbore; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.) 
wherein the wireless power transmitter is configured to transmit a wireless power signal.( Von Herzen,  ¶0149; Wireless power transmission can be enabled using radio frequency (RF) transmission)
Regarding claim 9, Von Herzen discloses a method (Von Herzen,  Figs. 1-3 and Abstract; The invention encompasses systems and methods for detecting and/or monitoring the integrity and/or condition of cement, structures incorporating cement including, for example, wellbores)
comprising: receiving a wireless power signal, transmitted by a wireless power transmitter (Von Herzen,  ¶0133; the sensors comprise passive (remain unpowered when not being interrogated) sensors energized by energy radiated from a data interrogation tool. The data interrogation tool may comprise an energy transceiver sending )
in a downhole, at a micro-sensor of a micro-sensor cement mixture within the downhole; (Von Herzen,  Figs. 1-2 and ¶0087; the NEMS or MEMS sensors are contained within a cement, and can be provided, along with a wellbore composition that when placed downhole under suitable conditions; ¶0108; expandable casing is placed downhole)
activating the micro-sensor based on power generated based on the wireless power signal; (Von Herzen, ¶¶0098-0099; one or more data collection components 104 as shown in FIGS. 1 and Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors… data collection components 104  are also called hubs throughout; ¶0133; The data interrogation tool may comprise an energy transceiver sending energy (e.g., radio waves) to and receiving signals from the sensors and a processor processing the received signals.)
sensing an attribute by the micro-sensor using at least a portion of the power generated based on the wireless power signal (¶0147; Remote sensors can collect a variety of environmental data in large amounts, including temperature, pressure, salinity, pH, vibration,)
and generating a sensed signal based on sensing the attribute; and transmitting the sensed signal using at least a portion of the power generated based on the wireless Von Herzen,  Figs. 1-2 ¶0147; the NEMS- or MEMs sensors include a slurry of, for example, millions of micron-scale sensors that provide data wirelessly to an instrument hub or hub arrays, with the hub or hub arrays relaying data to the back-end processing system.)
Regarding claim 2, Von Herzen discloses further comprising: at least one micro-sensor of the plurality of micro-sensors (Von Herzen,   ¶0147; the NEMS- or MEMs sensors include a slurry of, for example, millions of micron-scale sensors that provide data wirelessly to an instrument hub or hub arrays, with the hub or hub arrays relaying data to the back-end processing system.)
configured to receive the wireless power signal, sense at least one attribute, and transmit a sensed signal; (Von Herzen,   ¶0133; the sensors comprise passive (remain unpowered when not being interrogated) sensors energized by energy radiated from a data interrogation tool. The data interrogation tool may comprise an energy transceiver sending energy (e.g., radio waves) to and receiving signals from the sensors and a processor processing the received signals.)
a first relay of the relay system configured to receive the sensed signal and re-transmit the sensed signal at a first time; a second relay of the relay system configured to receive the re- transmitted sensed signal and re-transmit the sensed signal at a second time after the first time; and a surface receiver configured to receive the sensed signal at a third time after the second time. (Von Herzen,  Fig. 3 and ¶0077; the hubs ; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.)
Regarding claim 3, Von Herzen discloses wherein the micro-sensor cement mixture is placed on a surface of the casting opposite from the lumen. (Von Herzen, Figs. 1-2)
Regarding claim 5, Von Herzen discloses further comprising a detection tool configured to determine a micro-sensor vertical profile. (Von Herzen,   ¶0089; In various embodiments, the NEMS/MEMS sensors may provide information as to a location, flow path /profile, volume, density, temperature, pressure, stress-strain or a combination thereof of a cement, a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time)
Regarding claim 10, Von Herzen discloses further comprising: receiving, at a first relay, the sensed signal; and re-transmitting, by the first relay, the sensed signal. (Von Herzen,  Fig. 3 and ¶0077; the hubs in turn also communicating with a back-end data processing system at the surface of a wellbore; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.)
Regarding claim 11, Von Herzen discloses further comprising: receiving, at a second relay, the re-transmitted signal by the first relay; and re-transmitting, by the second relay, the sensed signal. (Von Herzen,  Fig. 3 and ¶0077; the hubs in ; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.)
Regarding claim 12, Von Herzen discloses further comprising receiving the sensed signal re-transmitted by the second relay at a surface relay. (Von Herzen,  Fig. 3 and ¶0077; the hubs in turn also communicating with a back-end data processing system at the surface of a wellbore; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.)
Regarding claim 16, Von Herzen discloses further comprising traversing a detection tool across multiple depths spanning the micro-sensor cement mixture within the downhole. (Von Herzen, Figs. 1-2 and ¶¶0098-0099; one or more data collection components 104 as shown in FIGS. 1 and Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors… data collection components 104 are also called hubs throughout)
Regarding claim 17, Von Herzen discloses further comprising determining a vertical profile for each of the micro-sensors in the micro-sensor cement mixture, based on traversing the detection tool across the multiple depths. (Von Herzen,   ¶0089; In various embodiments, the NEMS/MEMS sensors may provide information as to a location, flow path /profile, volume, density, temperature, pressure, stress-strain or a combination )
Regarding claim 18, Von Herzen discloses wherein the vertical profile comprises a depth for each of the micro-sensors in the micro-sensor cement mixture. (Von Herzen,   ¶0089; In various embodiments, the NEMS/MEMS sensors may provide information as to a location, flow path /profile, volume, density, temperature, pressure, stress-strain or a combination thereof of a cement, a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time)
Regarding claim 19, further comprising providing an indication of a change in an attribute over a period of time, as sensed by each of the micro-sensors, based on the vertical profile. (Von Herzen, ¶0080; The performance may be monitored, for example, by changes, for example, in various parameters, ¶0089; In various embodiments, the NEMS/MEMS sensors may provide information as to a location, flow path /profile, volume, density, temperature, pressure, stress-strain or a combination thereof of a cement, a sealant composition, a drilling fluid, a fracturing fluid, a gravel pack fluid, or other wellbore servicing fluid in real time)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Herzen in view of Goodwin et al. (US Pub. 2014/0174732 A1)(hereinafter Goodwin).
Regarding claim 20, Von Herzen discloses a first sensor ring for use in subsurface monitoring of an oil well, (Von Herzen, ¶0131; A ring of hubs can be deployed at one position along the borehole pipe,)
 the first sensor ring comprising: a first antenna array; a second antenna array; (Von Herzen, ¶0133; The data interrogation tool may comprise an energy transceiver sending energy (e.g., radio waves) to and receiving signals from the sensors and a processor processing the received signals.) While Von Herzen discloses a radio transceiver sending and receiving, which is suggestive of the use of antenna, Von Herzen does not specially discuss the components of the data interrogation hubs and therefore does not specifically disclose a first and second antenna.  Goodwin, in the same field of endeavor, however, discloses the limitation. (Goodwin, Fig. 14 and ¶0118; the ribs 1402 will further include interrogation circuitry suitable for generating signals to both interrogate RFID tags (which may include additional MEMS sensor components, as described earlier herein) and to receive signals from those interrogated RFID tags. Such signals will be communicated to one or more antennas 1404; Claim 4; transmitting an interrogation signal to the RFID tags from a first antenna of the pair of antennas; and receiving a response signal from the RFID tags through the second antenna of the pair of antennas.)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Von Herzen with the known technique of providing a first and a Goodwin, Claim 4)
and a sensing component (Von Herzen,  Figs. 1-2 and ¶0087; the NEMS or MEMS sensors are contained within a cement, and can be provided, along with a wellbore composition that when placed downhole under suitable conditions)
configured to sense at least one attribute of the oil well; (Von Herzen, ¶0080; The performance may be monitored, for example, by changes, for example, in various parameters, including, but not limited to, geomechanical stress and strain, temperature, autogenous shrinkage, flowing fluids, pH, presence and concentration of particular ions (such as, for example, carbonate, chloride, sodium, and potassium ions or acidic conditions), the presence of ammonia or nitrate, carbonation, microfracturing, and moisture content of the cement.)
wherein the sensor ring is configured to be fastened to a casing of the oil well; (¶0132; Hubs can be deployed inside and outside the casing. They may also attach to the casing and can attach in different ways such as using mechanical structures, springs or transducers inside the casing or attaching to the outside of the casing with epoxy in a manner analogous to the way barnacles attach to hulls of ships.)
Von Herzen, Figs. 1-3 and ¶¶0098-0099; one or more data collection components 104 as shown in FIGS. 1 and Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the sensors; and Goodwin, ¶0136; communication assembly 1440 in which an antenna 1446 is placed in a generally central location between two ribs 1402 to serve as either a transmit or receive antenna relative to a pair of nearby antennas 1442, 1444. Antennas 1442, 1444 may be mounted, for example, on the adjacent ribs 1402, and configured to perform the opposite transmit/receive function.)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Herzen in view of Gooneratne et al. (USP 10,072,495 B1)(hereinafter Gooneratne)
Regarding claim 4, Von Herzen discloses further comprising a micro-clock configured to activate the wireless power transmitter at one of a periodic time and a dynamic time. (Von Herzen, ¶0079; The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions; ¶0114; the sensor ¶0129; Remote sensors can respond with chirps that can be sent at different times.)  While, Von Herzen discloses periodic and dynamic time, Von Herzen does not specifically disclose a clock.  Gooneratne in the same field of endeavor, however discloses the transceiver circuit comprises a clock. (Gooneratne, Col. 5, Lines 34-58; the transceiver and an antenna unit 114 may include a transmitter 126, a receiver 122, a clock 124)  Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Von Herzen with the known technique of providing a clock, as taught by Gooneratne, in order implement Von Herzen’ s functionality of providing interrogation chirps at different times. (Von Herzen, ¶0129)

Claims 6-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Herzen in view of Roddy et al. (US Pub. 2011/0192594 A1)(hereinafter Roddy)
Regarding claim 6, Von Herzen does not disclose further comprising a recharging tool configured to transmit a power signal. Roddy, in the same field of Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries associated with the data interrogation units and/or the MEMS sensors.) Consequently, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement Von Herzen with the known technique of providing a recharging tool, as taught by Roddy in order to periodically charge power supplies of the interrogation units. (Roddy, ¶0212)
Regarding claim 7, Roddy discloses wherein the plurality of relays are configured to receive the power signal transmitted by the recharging tool. (Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries associated with the data interrogation units and/or the MEMS sensors.)
Regarding claim 8, Roddy discloses wherein a charging component of each of the plurality of relays is configured to store a charge based on receiving the power signal. (Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries associated with the data interrogation units and/or the MEMS sensors.)
Regarding claim 13, Roddy discloses further comprising traversing a recharging tool across multiple depths spanning at least the first relay and the second relay. (Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries )
Regarding claim 14, Roddy discloses further comprising transmitting a power signal by the recharging tool and receiving the power signal at the first relay and the second relay. (Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries associated with the data interrogation units and/or the MEMS sensors.)
Regarding claim 15, Von Herzen disclose further comprising re-transmitting the sensed signal (Von Herzen,  Fig. 3 and ¶0077; the hubs in turn also communicating with a back-end data processing system at the surface of a wellbore; ¶0147; with the hub or hub arrays relaying data to the back-end processing system.)
 using a portion of the received power signal. (Roddy, ¶0212; a battery charger (e.g., inductive charger) may be lowered into the wellbore periodically to charge batteries associated with the data interrogation units and/or the MEMS sensors.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687  

/Srilakshmi K Kumar/SPE, Art Unit 2687